DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is the responsive to the communication filed on 04/27/2021.

 Response to Arguments
Applicant's arguments filed on 04/27/2021 have been fully considered but they are not persuasive. 
 	Applicant argued on the page 9 of the remark that receiving, by the tokenization computing device, a request to change the vendor-specific token”.
 	Examiner respectfully disagrees. Ling disclose receiving, by the tokenization computing device, a request to change the vendor-specific token.
par 0102 and Fig.15 and fig.18 the vendor will update the user's account in user database 46, and update, i.e. change, the number of available tokens (AT) in the user's account (steps 206, 207 and 208) wherein the new token,i.e. change, has been provided to the customer from the Vendor ). Wherein it can be seen as the vendor change by updating the token from the available tokens from the user account provider vendor. Forsake, if applicant augment is true, changing the token in response of the request it is not new concept. Here is another prior art, Lawson et al 2008/0215489 disclose [0115] Update Token--Maintain existing token details, e.g. change status, end date etc. requirements used during token generation, e.g. should a digital signature be .



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23, 25-32, 34-35, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al US 8,601,553 in view of Ling et al US 2002/0002538.

 	As per claim 21, Griffin disclose a method for tokenization of sensitive data, comprising: 
 	receiving, by a tokenization computing device, sensitive data from a vendor computing device associated with a vendor ( col 5, lines 55-57, client 12/swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server 14 ); 
 	generating, by the tokenization computing device, a vendor-specific token that is associated with the sensitive data ( col 5, lines 57- 59Tokenization Server 14 further includes a processor configured to produce tokens) ;
 	 
 	generating, by the tokenization computing device, a new token for associating with the sensitive data (col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers ); and 
 	sending, by the tokenization computing device, a token identifier and the new token to the vendor computing device, wherein the token identifier is configured to provide token generation data and a sanity value (col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. i.e. vendor computing device  and col 8, lines 60-67, consider a token that must satisfy the following constraint imposed by the initial value i.e. a sanity value  consider a token that must satisfy the following constraint imposed by the initial value, which takes the form of a 16 decimal digit credit card number i.e. token identifier: hhhh xxxx xxxx xxxc, where hhhh indicates set of hold bits whose values are to be held fixed in the generation of the token from the initial value, x values may be any digit 0-9, and the c value is a check , i.e. sanity value digit computed using the Luhn algorithm. In this example, the codeword can consume up to 11 decimal digits, or 11 log.sub.2 10.apprxeq.37 bits. A control bit can be used to define a subdivision of the codeword into a 16-bit index and a 21-bit MAC, col 10, lines 40-45,a particular token corresponding to a credit card number,i.e. token generation data that is associated with the token ).  
 	Griffin does not discloses receiving, by the tokenization computing device, a request to change the vendor- specific token (emphasis bolded limitations);
 	However Ling discloses receiving, by the tokenization computing device, a request to change the vendor- specific token ( par 0102 and Fig.15 and fig.18 At step 203, the user tells the vendor the number of additional tokens he wishes to purchase, and at step 204, the payment method for this new purchase is agreed upon between the user and the vendor. This may include payment by check, purchase order, by the user's credit card, or any other form of payment that the vendor is willing to accept from the user Once the user's payment method is accepted or payment is received, the vendor will update the user's account in user database 46, and update, i.e. change, the number of available tokens (AT) in the user's account (steps 206, 207 and 208) wherein the new token has been provided to the customer from the Vendor ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of client /swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server of Griffin, based on the teaching of the electronic tokens may be purchased from the vendor either on-line, using a credit card, or off-line, using a check, money order, purchase order, or other payment means. Because the vendor is the issuer of the electronic tokens of Ling, because doing so would reduce the overhead involved in conducting electronic commerce, and provides the vendor with a greater amount of control (abstract).

 	As per claim 28, Griffin discloses a system for tokenization of sensitive data, comprising: a processor ( col 5, lines 19-24 tokenization server ); and a memory ( col 5, lines 20-24 medium )  component that is coupled to the computing device and stores logic that when executed by the processor, causes the system to perform at least the following:
 	 receive, from a vendor computing device, a request to change a vendor-specific token that is associated with sensitive data ( col 5, lines 55-57, client 12/swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server 14), wherein the vendor computing device is associated with a vendor, wherein the request is accompanied by a token identifier that is associated with the vendor-specific token (col 5, lines 57- 59Tokenization Server 14 further includes a processor configured to produce tokens ), and wherein the vendor-specific token and the token identifier are linked in a database, wherein the token identifier is configured to provide token generation data and a sanity value (col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. i.e. vendor computing device  and col 8, lines 60-67, consider a token that must satisfy the following constraint imposed by the initial value i.e. a sanity value  consider a token that must satisfy the following constraint imposed by the initial value, which takes the form of a 16 decimal digit credit card number i.e. token identifier: hhhh xxxx xxxx xxxc, where hhhh indicates set of hold bits whose values are to be held fixed in the generation of the token from the initial value, x values may be any digit 0-9, and the c value is a check , i.e. sanity value digit computed using the Luhn algorithm. In this example, the codeword can consume up to 11 decimal digits, or 11 log.sub.2 10.apprxeq.37 bits. A control bit can be used to define a subdivision of the codeword into a 16-bit index and a 21-bit MAC, col 10, lines 40-45,a particular token corresponding to a credit card number,i.e. token generation data that is associated with the token );  -5-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0002-04000 
 	utilize the token identifier to determine a location of the sensitive data ( fig.2, col 6, lines 19-35, the each include an initial value and a token, i.e. token identifier. Database entries 24 also include an address. A lookup operation can then reference a database entry 24 by matching, e.g., a pointer to the address i.e. location of the credit card number.    Database entries 24 each further include an access type. An access type represents,  type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry); 
 	 retrieve the sensitive data (fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address.    Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry ); 
generate a new token for associating with the sensitive data (col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers); and send the new token and the token identifier to the vendor computing device (col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. I.e. vendor computing device) .  
Griffin does not discloses receiving, by the tokenization computing device, a request to change the vendor- specific token (emphasis bolded limitations);
 	However Ling discloses receiving, by the tokenization computing device, a request to change the vendor- specific token ( par 0102 and Fig.15 and fig.18 At step 203, the user tells the vendor the number of additional tokens he wishes to purchase, and at step 204, the payment method for this new purchase is agreed upon between the user and the vendor. This may include payment by check, purchase order, by the user's credit card, or any other form of payment that the vendor is willing to accept from the user Once the user's payment method is accepted or payment is received, the vendor will update the user's account in user database 46, and update, i.e. change, the number of available tokens (AT) in the user's account (steps 206, 207 and 208) wherein the new token has been provided to the customer from the Vendor ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of client /swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server of Griffin, based on the teaching of the electronic tokens may be purchased from the vendor either on-line, using a credit card, or off-line, using a check, money order, purchase order, or other payment means. Because the vendor is the issuer of the electronic tokens of Ling, because doing so would reduce the overhead involved in conducting electronic commerce, and provides the vendor with a greater amount of control (abstract).


 	As per claim 34, Griffin discloses a non-transitory computer-readable medium for tokenization of sensitive data that stores a program that when executed by a computing device ((col 5, lines 19-24 tokenization server and col 5, lines 20-24 medium)), causes the computing device to perform at least the following: 
 	receive, from a vendor computing device, a request to change a vendor-specific token that is associated with sensitive data ( col 5, lines 55-57, client 12/swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server 14), wherein the vendor computing device is associated with a vendor, wherein the request is accompanied by a token identifier that is associated with the vendor-specific token (col 5, lines 57- 59Tokenization Server 14 further includes a processor configured to produce tokens ), and wherein the vendor-specific token and the token identifier are linked in a database, wherein the token identifier is configured to provide token generation data and a sanity value (col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. i.e. vendor computing device  and col 8, lines 60-67, consider a token that must satisfy the following constraint imposed by the initial value i.e. a sanity value  consider a token that must satisfy the following constraint imposed by the initial value, which takes the form of a 16 decimal digit credit card number i.e. token identifier: hhhh xxxx xxxx xxxc, where hhhh indicates set of hold bits whose values are to be held fixed in the generation of the token from the initial value, x values may be any digit 0-9, and the c value is a check , i.e. sanity value digit computed using the Luhn algorithm. In this example, the codeword can consume up to 11 decimal digits, or 11 log.sub.2 10.apprxeq.37 bits. A control bit can be used to define a subdivision of the codeword into a 16-bit index and a 21-bit MAC, col 10, lines 40-45,a particular token corresponding to a credit card number,i.e. token generation data that is associated with the token );  -5-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0002-04000 
 	utilize the token identifier to determine a location of the sensitive data ( fig.2, col 6, lines 19-35, the each include an initial value and a token, i.e. token identifier. Database entries 24 also include an address. A lookup operation can then reference a database entry 24 by matching, e.g., a pointer to the address i.e. location of the credit card number.    Database entries 24 each further include an access type. An access type represents,  type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry); 
 	 retrieve the sensitive data (fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address.    Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry); 
 	generate a new token for associating with the sensitive data (col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers); and send the new token and the token identifier to the vendor computing device (col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. I.e. vendor computing device).  
Griffin does not discloses receiving, by the tokenization computing device, a request to change the vendor- specific token (emphasis bolded limitations);
 	However Ling discloses receiving, by the tokenization computing device, a request to change the vendor- specific token ( par 0102 and Fig.15 and fig.18 At step 203, the user tells the vendor the number of additional tokens he wishes to purchase, and at step 204, the payment method for this new purchase is agreed upon between the user and the vendor. This may include payment by check, purchase order, by the user's credit card, or any other form of payment that the vendor is willing to accept from the user Once the user's payment method is accepted or payment is received, the vendor will update the user's account in user database 46, and update, i.e. change, the number of available tokens (AT) in the user's account (steps 206, 207 and 208) wherein the new token has been provided to the customer from the Vendor ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of client /swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server of Griffin, based on the teaching of the electronic tokens may be purchased from the vendor either on-line, using a credit card, or off-line, using a check, money order, purchase order, or other payment means. Because the vendor is the issuer of the electronic tokens of Ling, because doing so would reduce the overhead involved in conducting electronic commerce, and provides the vendor with a greater amount of control (abstract).

 	As per claim 23, Griffin in view of Ling discloses the method of claim 21, further comprising generating, by the tokenization computing device, a rollup identifier associated with the vendor-specific token, wherein the rollup identifier provides a pointer to the token key, wherein the token key is common to a plurality of entities (Ling discloses fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address. Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry).  

 	As per claim 25, Griffin in view of Ling discloses the method of claim 21, wherein the vendor specific-token is based on at least in part on a token key, wherein the token key is unique to the vendor ( Griffin, col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers ).  

 	As per claim 26, Griffin in view of Ling discloses the method of claim 21, wherein the new token is generated utilizing a new token key for the vendor (Griffin, col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers ).  

 	As per claim 27, Griffin in view of Ling discloses the method of claim 21, wherein the sanity value validates the tokenization of the new token ( Griffin col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers).  
 	As per claim 29, Griffin in view of Ling discloses the system of claim 28, wherein the sensitive data includes at least one of the following: a credit card number, a debit card number, a prepaid card number, a social security number, a bank account number, a telephone number, and an address (Ling discloses fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address. Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented).  
 	As per claim 30, Griffin in view of Ling discloses the system of claim 28, wherein the logic further causes the system to store the new token and the token identifier ( Ling discloses fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address. Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry).  
 	As per claim 31, Griffin in view of Ling discloses the system of claim 28, wherein the logic further causes the system to generate a rollup identifier associated with the vendor-specific token, wherein the rollup identifier provides a pointer to the token key, wherein the token key is common to a plurality of entities ( Ling discloses fig.2, col 6, lines 19-35, the each include an initial value and a token. Database entries 24 also include an address. A lookup operation, i.e. retrieve, can then reference a database entry 24 by matching, e.g., a pointer to the address. Database entries 24 each further include an access type. An access type represents, for example, type of system that is authorized to access the initial value in the database entry. The access type can take the form of a bit string having a length of, e.g., 2 bits. Suppose that the bit string `11` can represent entities authorized to access the credit card number represented as the initial value in the database entry).  

 	As per claim 32, Griffin in view of Ling discloses The system of claim 28, wherein the logic further causes the system to perform at least the following: receive sensitive data from the vendor computing device (Griffin col 5, lines 55-57, client 12/swiping a credit card i.e. vendor computer, send the card numbers to a safe location, to tokenization server 14  ); determine a token key for the vendor (Griffin col 5, lines 57- 59 tokenization Server 14 further includes a processor configured to produce tokens ); link the vendor-specific token and the token identifier in the database ( Griffin col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. i.e. vendor computing device  and col 8, lines 60-67, consider a token that must satisfy the following constraint imposed by the initial value i.e. a sanity value  consider a token that must satisfy the following constraint imposed by the initial value, which takes the form of a 16 decimal digit credit card number i.e. token identifier);  -6-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0002-04000 generate the vendor-specific token (Griffin, col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers); and create the token identifier that comprises data related to the token key (Griffin, col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers).   

 	As per claim 35, Griffin in view of Ling discloses the non-transitory computer-readable medium of claim 34, wherein the sensitive data includes at least one of the following: a credit card number, a debit card number, a prepaid card number, a bank account number, a social security number, a telephone number, and an address (Griffin, col 6, lines 2-7 the tokenization server 14 uses external data configured to define characteristics of tokens produced by the processor. Information concerning the credit card numbers to generate the token i.e. new token, col 5, 40-45, a request for tokens for each of the credit card numbers in the set, wherein the “a request for tokens that means creating a token for each card numbers ).  

 	As per claim 37, Griffin in view of Ling discloses the non-transitory computer-readable medium of claim 34, wherein the program further causes the computing device to store the new token and the token identifier ( Griffin, col 5, lines 57-60 Tokenization Server 14, which produces the tokens i.e. new token, and sends them to client 12. i.e. vendor computing device  and col 8, lines 60-67, consider a token that must satisfy the following constraint imposed by the initial value i.e. a sanity value  consider a token that must satisfy the following constraint imposed by the initial value, which takes the form of a 16 decimal digit credit card number i.e. token identifier ).  
 	

Allowable Subject Matter
Claims 22-24,31-33,36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer et al US 2011/0173071 discloses [0111] random, correlated security tokens for requesters and responders are refreshed for every get/set transaction. This enhances security by eliminating the possibility of replay attacks. Further, both redirects and direct calls happen against specific.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495